IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60418
                         Summary Calendar


LARRY ERVIN TAYLOR,

                                         Plaintiff-Appellant,

versus

JACK TUCKER; PERRY HERRON,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 2:97-CV-200-B
                        - - - - - - - - - -

                         January 24, 2000

Before JOLLY, JONES, and BENAVIDES. Circuit Judges.

PER CURIAM:*

     Larry Ervin Taylor appeals from the denial of his motion for

relief from final judgment, filed pursuant to FED. R. CIV. P.

60(b), following the dismissal with prejudice of Taylor’s

lawsuit, filed pursuant to 42 U.S.C. § 1983, for failure to state

a case.   This court reviews the district court’s denial of a Rule

60(b) motion under a deferential abuse-of-discretion standard.

See Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir.

1981).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-60418
                                 -2-

       Taylor based his Rule 60(b) motion on his conclusory

allegations that the defendants, Charleston Police Chief Jerry

Wayne Williams, and Taylor’s defense attorneys conspired together

to steal his property and manufacture criminal charges against

him.    Such allegations are insufficient to warrant relief.     See

Lynch v. Cannatella, 810 F.2d 1363, 1369-70 (5th Cir. 1987)(bald

allegations regarding the existence of a conspiracy are

insufficient to raise a § 1983 claim).     Furthermore, to the

extent that Taylor argues that the criminal charge for which he

was convicted was invalid, such arguments would be prohibited

under the Supreme Court’s holding in Heck v. Humphrey, 512 U.S.

477, 487-88 (1994).    Accordingly, the district court did not

abuse its discretion in denying the Rule 60(b) motion.

       AFFIRMED.